Citation Nr: 0534523	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-15 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an anxiety disorder 
with depression.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1976.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In October 2005, the veteran, sitting at the RO, testified at 
a hearing via video conference, with the undersigned sitting 
at the Board's central office in Washington, D.C.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
anxiety disorder with depression is related to the veteran's 
period of active military service.


CONCLUSION OF LAW

An anxiety disorder with depression was not incurred during 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In November 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  The RO issued a detailed April 
2004 statement of the case (SOC) in which he and his 
representative was advised of all the pertinent laws and 
regulations, including those regarding service connection.

We, therefore, conclude that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2004 SOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§3.102 
and 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

The Board notes that during his October 2005 hearing, the 
veteran testified that he initially sought medical treatment 
for his symptoms four or five years earlier and was diagnosed 
with anxiety and depression.  However, a June 2000 VA 
examination report reflects that he said that four years 
earlier he had a "nerve problem and anxiety attacks" for 
which he was privately hospitalized over night.  It was noted 
that he received private medical treatment for "nerve 
problems with auditory hallucinations and disturbance of 
sleep".  However, there is simply no indication that records 
regarding the veteran's medical treatment more than 20 years 
after his discharge are relevant to his claim.  In fact, at 
his hearing, the veteran denied receiving any medical 
treatment for his anxiety until 2000 when he sought VA 
treatment, and those medical records are in the claims file

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

Service medical records do not contain complaints of, 
treatment for, or diagnoses of, an anxiety disorder, 
depression, or any other psychiatric disorder.  On a report 
of medical history completed in June 1976 when he was 
examined for separation, the veteran checked no to having 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  When examined at that time, a 
psychiatric disorder was not reported or otherwise indicated.

Post service, a February 1987 VA general medical examination 
report described a normal examination, and a psychiatric 
disorder was not noted.  A claim for other pathology was 
being evaluated at that time, without pertinent psychiatric 
complaints or findings.

According to a June 2000 VA general examination report, the 
veteran said that four years earlier, he had a "nerve 
problem with stress and anxiety attacks" and was 
hospitalized in Tazewell Community Hospital overnight.  It 
was noted that the veteran had "nerve problems with auditory 
hallucinations and disturbance of sleep".  He saw a 
psychiatrist while he still had medical coverage and stopped 
the private treatment when he lost his coverage.

In a July 2000 rating decision, the RO granted the veteran's 
claim for a permanent and total rating for pension purposes.  
The RO based its determination, in large part, on medical 
evidence of the veteran's subacromial tendonitis and 
traumatic arthritis of his left (dominant) shoulder and 
arthritis of the knees and back.

VA medical records, dated from December 2000 to December 
2003, reflect diagnoses of, and treatment for, major 
depressive disorder (noted in December 2000), dysthymia 
(noted in July 2001 and in November 2003), generalized 
anxiety (noted in July 2001), and a personality disorder 
(noted in November 2003)

According to a July 2003 signed statement from P.H., a 
licensed social worker at a Vet Center, the veteran was 
initially seen in January 2003.  The veteran had symptoms of 
anxiety and depression, intense flashbacks and intrusive 
thoughts of his experiences while stationed in Germany during 
service, with nightmares and sweats, hypervigilance, and 
impaired impulse control.  It was noted that the veteran 
experienced flashbacks and recollections of his military 
experiences in service several times a week.  Further, P.H. 
said that the veteran felt angry, anxious and depressed when 
reminded or thinking of events from service when "on several 
occasions" he feared for his life during anti-American 
demonstrations.  Treatment included individual and group 
counseling.  The Axis I diagnoses were general anxiety 
disorder, and recurrent major depression with intermittent 
explosive disorder.

During his October 2005 Board hearing, the veteran testified 
that he developed his first symptoms of anxiety in service.  
His sleeplessness started in boot camp, during basic 
training, after he fell in a deep hole.  He developed anxiety 
when he had guard duty for approximately six months in 
Germany and inspected vehicles from dark to dawn at a camp 
gate.  He was frightened to be one of only two guards and 
said they were not allowed to have weapons.  He talked with 
his company commander who said weapons could not be issued.  
He also talked about his anxiety with his chaplin.  He did 
not seek medical treatment for anxiety in service.  Post 
service, he said he worked in a coal mine.

III.	Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and a psychoses becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for an anxiety disorder with depression.  Although 
the evidence shows that the veteran has been variously 
diagnosed with dysthymia, generalized anxiety, major 
depressive disorder, depression, and a personality disorder, 
no competent medical evidence has been submitted to show that 
such disability is related to service or any incident 
thereof.  On the other hand, the record reflects that a 
psychiatric abnormality was not reported when he was examined 
for separation from service and the first post service 
evidence of record of a major depressive disorder is from 
December 2000, and generalized anxiety was noted in July 
2001, nearly twenty five years after the veteran's separation 
from service.  

Although the June 2000 VA examination report indicates that 
the veteran evidently received private psychiatric care four 
or five years earlier, this treatment as well, would be more 
than 20 years after the veteran's discharge from service.  
Nor is there anything in the VA examination report to 
remotely suggest that the veteran's stress, anxiety and other 
psychiatric symptomatology were in any way related to his 
period of military service.  In short, no medical opinion or 
other medical evidence relating the veteran's anxiety 
disorder with depression to service or any incident of 
service has been presented.

In support of his claim, the veteran would point to P.H.'s 
written statement to the effect that the veteran experienced 
anger, depression and anxiety associated with events in 
military service.  Nevertheless, while the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess all the medical evidence, 
and is not compelled to accept any one physician's opinion.  
See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Although, 
upon an initial review, P.H.'s statement appears to support 
the appellant's claim, a close reading shows that it does 
not.  The social worker's opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the veteran developed anxiety and 
depression due to memories of his fear during several 
occasions when he was in anti-American demonstrations whiled 
stationed in Germany in service that led to his current 
generalized anxiety disorder and major depression.  P.H does 
not establish or explain the sequence of medical causation 
using the facts applicable in the veteran's case.  Such 
speculation is not legally sufficient to establish service 
connection, particularly when there is no positive evidence 
to support either incurrence or continuity of an anxiety 
disorder during service.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Notably, and as detailed above, although P.H. appears to 
suggest that the veteran's anxiety disorder and major 
depression were related to the veteran's memories of 
experiences in service, there simply was no evidence of a 
psychiatric disorder when the veteran was examined for entry 
into service.  In addition, the service medical records do 
not reflect treatment for an anxiety disorder, and there was 
no mention of an anxiety disorder when the veteran was 
examined for separation from service.  In fact, the first 
medical evidence of any treatment for an anxiety disorder was 
in December 2000, nearly twenty-four years after the veteran 
was discharged from service.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has an anxiety disorder with depression related to service or 
any incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 
C.F.R. §§ 3.303, 3.304 (2005).

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for an 
anxiety disorder with depression must be denied. 

ORDER

Service connection for an anxiety disorder with depression is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


